Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 2, line 5 through page 3, line 3, filed 10 December 2021, with respect to claims 1-6 have been fully considered and are persuasive.  The rejection of claims 1-5 under 35 U.S.C. 102(a)(2) as being anticipated by Ogawa et al. (US 2018/0261821) has been withdrawn; and the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 2018/0261821) as applied to claim 2 above has been withdrawn.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaefer et al. (US 2012/0321919).
Claim 1:	Schaefer et al. in Figures 1-8, in Figure 1 disclose an energy storage apparatus comprising plural energy storage devices (3) arranged in a predetermined arrangement direction in a stacked manner (paragraph [0012] discloses “…the electrochemical energy storage device to be positioned or stacked”), an energy storage device of the plural energy storage devices including an electrode assembly (one electrode stack, one current collector and one wrapping element, as per paragraph [0011]) and a container (frames 4) accommodating the electrode assembly, wherein the plural energy storage devices include: 
a pair of first energy storage devices (3) located at outermost ends in the arrangement direction; and 
a second energy storage device (3) located between the pair of first energy storage devices, and 
rigidity of the container of a first energy storage device of the pair of the first energy storage devices is higher than rigidity of the container of the second energy storage device.
Further, Schaefer et al. disclose a battery case (1) for housing an electrochemical energy storage device, and in particular disclose in Figure 5, frames 4 (i.e. a container) surrounding the electrochemical energy storage devices 3 (i.e. an 
Claim 2:	Schaefer et al. disclose that the container (frames 4) of the first energy storage device (3) includes:
 a first surface facing an adjacent second energy storage device; and a second surface opposite to the first surface, and 
a reinforcing plate is fixed to the second surface (12).

Claim 3: 	Schaefer et al. disclose that the energy storage device has a cover body (5) sealing an opening of the container, and the reinforcing plate (12) is fixed to the container in a position where a predetermined space is left with respect to the cover body.
Schaefer et al. disclose that the battery controller 6 is loaded into the top cover element (i.e. the cover that seals the opening of the container). As can also be seen in connection with Figure 5, the reinforcing frame 12 is positioned on the inner circle of the cell frame 4 and is therefore fixed to the cell frame 4 in a position that is free from a predetermined spacing with respect to the top cover element 5.
Claim 4:	Schaefer et al. disclose that the reinforcing plate (12) is fixed to the container in a position where a predetermined space is left with respect to a bottom portion opposite to an opening of the container.
In particular, Schaefer et al. as shown in Figure 5 disclose that the reinforcing frame 12 is positioned on the inner circle of cell frame 4 so that it is fixed to cell 
Claim 5:	 Schaefer et al. disclose that the e container has a long side surface (i.e. a lateral wall) extending in a direction crossing the arrangement direction (perpendicular to the stacking direction) to form the second surface, and a short side surface (bottom or top wall) extending along the arrangement direction, and 
the reinforcing plate (12) is fixed to the long side surface in a position where a predetermined space is left with respect to the short side surface.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al as applied to claims 1 and 2 above.
Schaefer et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 6:	Schaefer et al. do not disclose that the reinforcing plate is fixed to the container at a bonding portion by welding, and the bonding portion is formed in a portion of the container that is not in contact with the electrode assembly. 
	Schaefer in Figure 5 discloses that the ell frames 4 surround electrochemical energy storage devices 3.  Cell frames 4 are connected to each other via through bolts 10.  The peripheral areas of lateral walls 2 are reinforced with a reinforcement frame 12, inserted between the bolt and the or net and the lateral wall 3, and are also connected to cell frames 4 via these through bolts 10 (paragraph [0039])
	Further, Schaefer et al. disclose in a preferred embodiment, two adjacent cell frames 4 are connected to one another in bonded manner, preferably by adhesion or welding.  Lateral walls 2 are also connected in bonded manner to cell frames 4.  The fluid-tight connections between lateral walls 2 and cell frames 4 and the connections of cell frames 4 with each other make it impossible for substances to leak into or out of battery case 1 in uncontrolled manner (paragraphs [0043] and [0021]).
	Thus, welding the laterals walls to the cell frames 4 would obviously include welding the reinforcing frame 12 given that it is inserted between the bolt and the or net and the lateral wall 3.

	One having ordinary skill in the art would have been motivated to make the modification to provide a fluid-tight connection, thus making it impossible for substances to leak into or out of the battery case in an uncontrolled manner.

Examiner Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729